DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on February 18, 2021 is acknowledged.
New claim 34 in page 6 should read claim 35. See attached interview summary and OA appendix. Applicant is advice to marked claims 18 and 20-22 as withdrawn claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in line 2 of claim 26 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Claim 27 recites the limitation "the outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 6,161,780. Sugimoto hereafter).
With respect to claim 16, Sugimoto discloses a fluid (fuel) dispenser (Figs. 1-7, especially embodiments in figures 1-3) comprising a dispenser member (fuel injector system), and a fluid dispenser head (Fig. 3) including a spray wall (1) that is perforated with a network of holes (H1 and H2) through which a fluid under pressure (from a fuel pump) passes so as to be sprayed in small droplets (atomization of fuel), the dispenser member configured to (capable of) generate pressure on the fluid; 
wherein the network of holes comprises at least two series of holes (H1 and H2), with the holes (H1) of a given series presenting holes that are same in size, and with the holes (H2) of different series presenting holes that are different in size from the size of the holes in the given series, such that one series of holes (H1) is configured to (capable of) generate a spray of small droplets with droplet sizes that follow a first Gaussian distribution, while another series of holes (H2) generates a spray of small droplets with droplet sizes that follow a second Gaussian distribution that is offset any measurement values (e.g., droplet size) will generally follow a normal distribution with an measurements above and below the mean value).
Sugimoto fails to disclose the dispenser member generating pressure on the fluid lying in the range 2 bars to 13 bars.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate pressure on the fluid lying in the range about 2 bars to 13 bars, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 17, Sugimoto discloses wherein a series of holes (H2) of smaller size is arranged around a series of holes (H1) of larger size. 
Sugimoto fails to disclose wherein a series of holes of larger size that is arranged around a series of holes of smaller size.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a series of holes of larger size that is arranged around a series of holes of smaller size.  It has been held that a mere 
With respect to claim 19, Sugimoto discloses wherein the series of holes (H1 and H2) are arranged in concentric rings (Fig. 1).
With respect to claim 23, Sugimoto discloses wherein one series of holes (H2) comprises at least five holes (Fig. 1) that are substantially identical in size.
Sugimoto fails to disclose wherein each (both) series of holes (H1 and H2) comprises at least five holes that are substantially identical in size.
The number and size of holes is a results effective variable with the results being amount and pattern of fluid being sprayed.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make each series of holes comprises at least five holes that are substantially identical in size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 24, Sugimoto discloses the dispenser according to claim 16 except for wherein the sizes of the holes of different series differ by at least 30%.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sizes of the holes of different series differ by at least 30%, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are 
With respect to claims 25 and 26, Sugimoto discloses the dispenser according to claims 16 and 24 except for wherein the size of the holes of the series of holes lies in the range of 1 µm to 100 µm (claim 25) and wherein the size of the holes of the series of smaller-size holes lies in the range about 5 µm to 15 µm, and the size of the holes of the series of larger-size holes lies in the range about 15 m to 30 m, in particular for spraying fluid that contains a fragrance (claim 26).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the size of the holes of the series of holes lies in the range about 1 µm to 100 µm (claim 25) and wherein the size of the holes of the series of smaller-size holes lies in the range about 5 µm to 15 µm, and the size of the holes of the series of larger-size holes lies in the range about 15 m to 30 m, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 27, Sugimoto discloses a dispenser (fuel injector in Figs. 1-7, especially embodiments in figures 1-3) wherein the dispenser head comprises: 
an inlet well (wall surrounding valve body 2) for connecting to the outlet (H1 and H2) of the dispenser member; 
an axial assembly housing (body that accommodate the fuel injector including the valve seat 3); 

a nozzle (valve seat 3) including an assembly (flat lower end) wall that is engaged (assembled) in the axial assembly housing, the spray wall being secured to the nozzle (Fig. 3).
With respect to claim 28, Sugimoto discloses a dispenser (fuel injector in Figs. 1-7, especially embodiments in figures 1-3) wherein the assembly wall is overmolded (made covered) on the spray wall (Fig. 3).
With respect to claim 29, Sugimoto discloses wherein the dispenser member is a pump (fuel pump), configured to (capable of) generating internal pressure on the fluid.
 Sugimoto fails to disclose generating internal pressure on the fluid lying in the range about 2 bars to 7 bars, advantageously in the range about 5 bars to 6 bars, and preferably in the range 5.5 bars to 6 bars.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate internal pressure on the fluid lying in the range about 2 bars to 7 bars, advantageously in the range about 5 bars to 6 bars, and preferably in the range 5.5 bars to 6 bars, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 30, Sugimoto discloses wherein the dispenser member is a valve (2 and 3), configured to (capable of) generating internal pressure on the fluid.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate internal pressure on the fluid lying in the range about 6 bars to 13 bars, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 31, Sugimoto discloses the fluid dispenser comprising a fluid dispenser head (Fig. 3) according to claim 16 that is mounted on a pump (fuel pump) or a valve (2 and 3), which is itself mounted on a fluid reservoir (fuel tank).
With respect to claim 32, Sugimoto discloses wherein the fluid dispenser member is a pump (fuel pump) or a valve (2 and 3).
With respect to claims 33 and 34, Sugimoto discloses the dispenser according to claim 16 except for wherein the size of the holes of the series of holes lies in the range of 5 µm to 30 µm (claim 33) and wherein the size of the holes of the series of holes lies in the range of 10 µm to 20 µm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the size of the holes of the series of holes lies in the range of 5 µm to 30 µm (claim 33) and wherein the size of the holes of the series of holes lies in the range of 10 µm to 20 µm, since the claimed values are merely an optimum or workable range.  It has been held that where the 
With respect to claim 35, Sugimoto discloses a dispenser assembly (the fuel injection system), comprising a dispenser according to claim 16 mounted on a reservoir (fuel tank) containing (fuel) fluid that, when the dispenser is actuated, passes under pressure so as to be sprayed in small droplets with the droplet sizes that follow the first Gaussian distribution and the droplet sizes that follow the second Gaussian distribution (same configuration as Applicant’s invention. If the Applicant’s invention is capable of producing the recited Gaussian distributions, then, Sugimoto’s invention is capable of producing the recited Gaussian distributions. See also the Applicant’s response dated February 18, 2021, page 8, last paragraph stated “… it is understood that during any measurement values (e.g., droplet size) will generally follow a normal distribution with an measurements above and below the mean value).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 2, 2021